NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



            United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted November 1, 2011*
                                  Decided November 16, 2011

                                             Before

                             DIANE P. WOOD, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 11‐1848

RALPHFIELD HUDSON,                                    Appeal from the United States District 
     Plaintiff‐Appellant,                             Court for the Western District of Wisconsin.

       v.                                             No. 10‐cv‐478‐bbc

JAMIE PENAFLOR,                                       Barbara B. Crabb,
      Defendant‐Appellee.                             Judge.

                                           O R D E R

        Ralphfield Hudson, a federal inmate, seeks damages under Bivens v. Six Unknown
Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), claiming that Jamie Penaflor, a
physician’s assistant at a federal prison in Wisconsin, violated the Eighth Amendment by
refusing to treat a rash on his arms and legs. The district court concluded that Hudson
failed to exhaust his administrative remedies, see 42 U.S.C. § 1997e(a), and granted
summary judgment to Penaflor. We affirm.


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Accordingly, the appeal is submitted on the briefs and the record. See FED. R.
APP. P. 34(a)(2)(C).
No. 11‐1848                                                                             Page 2


        In January 2008 Hudson filed a “Request for an Administrative Remedy,” also called
a “BP‐9,” see 28 C.F.R. § 542.14(a), complaining to the warden that Penaflor had failed to
treat swelling and pain in his left knee and leg, as well as a rash on his legs, left arm, and
one finger. He attached a copy of an informal complaint, labeled a “BP‐8,” in which he
accused Penaflor of refusing to provide proper treatment for the swelling in his leg and the
rash on his arm. In response, the warden wrote that a health‐services administrator had
visited Hudson to discuss his complaint and that Hudson had “indicated that each issue
had been resolved.” The warden did not mention the swelling or the rash specifically.

       Hudson appealed the warden’s response to the regional director, using form BP‐10.
See 28 C.F.R. § 542.15(b)(1). He wrote that the “issues” had “not been addressed properly”
because Penaflor “refused” to provide proper treatment. And the health‐services
administrator, he insisted, “did not take any steps to help with the problem.” He then
complained specifically about the swelling without mentioning the rash. In the last line of
his appeal, he referred to attached copies of his BP‐8 and BP‐9. The regional director
affirmed the warden’s decision, noting that prison medical staff complied with prison
regulations in treating Hudson’s condition.

       Within a month, Hudson appealed to the Bureau of Prison’s Central Office, using
form BP‐11. See 28 C.F.R. § 542.15(b)(1). He said that he “could not walk or stand without
pain or sleep because of the swelling,” and he again referred to and attached his BP‐8 and
BP‐9. He again did not mention the rash. An administrator at the Central Office denied the
appeal, concluding that Hudson was “receiving medical care and treatment in accordance
with Bureau policy.”

        Hudson then filed this Bivens action, alleging only that Penaflor acted with deliberate
indifference in refusing to treat the rash. Penaflor countered by producing Hudson’s
grievance record and moved to dismiss the complaint for failure to exhaust administrative
remedies. Penaflor pointed out that BOP regulations require prisoners appealing a
grievance to “state specifically the reason for the appeal,” 28 C.F.R. § 542.15(b)(1), and
argued that, by not mentioning the rash in either of his administrative appeals, Hudson
failed to meet that requirement.

        The district court dismissed Hudson’s complaint, determining that he failed to state
specifically that the rash was the reason for his BP‐11 appeal. The court accepted Hudson’s
remark in his BP‐10 that “issues” had “not been addressed properly”—along with his
attachment of the BP‐8 and BP‐9—as sufficient to raise his concern about the rash, but
concluded that the BP‐11 was insufficient because it “focuses solely on the swelling.” Since
the parties had submitted documents outside the public record and did not dispute the facts
No. 11‐1848                                                                              Page 3

about exhaustion, the court converted the motion to dismiss into a motion for summary
judgment and granted it.

        Hudson now argues that the district court attached “insupportable significance” to
his failure to mention the rash in his BP‐11. In response, the government contends that
Hudson insufficiently raised his concern about the rash in either his BP‐10 or BP‐11 and
therefore failed to exhaust his administrative remedies with regard to either form.

        The government’s argument is persuasive. Because federal prisoners must comply
with BOP regulations to properly exhaust administrative remedies, see Jones v. Bock, 549 U.S.
199, 218 (2007); Strong v. David, 297 F.3d 646, 650 (7th Cir. 2002), they are prohibited from
raising issues in federal court that they did not “state specifically” as a reason for their
administrative appeals, see 28 C.F.R. § 542.15(b)(1). This rule furthers the policies underlying
§ 1997e(a) by enabling prison officials to fairly adjudicate prisoners’ claims and
discouraging prisoners from skirting the administrative process. See Jones, 549 U.S. at
203–04; Woodford v. Ngo, 548 U.S. 81, 90, 95 (2006). Even if we construed Hudson’s BP‐10 in
his favor, the closest that form came to addressing the rash was to assert vaguely that
“issues” had “not been addressed properly” and to incorporate by reference other
documents that described the rash, among other concerns. These actions were insufficient to
“state specifically” that the rash was a reason for his appeal, so he failed to exhaust his
administrative remedies.

                                                                                  AFFIRMED.